 

Exhibit 10.43

 

FIRST AMENDMENT TO THE REVENUE SHARING AGREEMENT

 

THIS FIRST AMENDMENT TO THE REVENUE SHARING AGREEMENT (the “Amendment”), dated
as of November 19, 2014 (the “Effective Date”), is entered into by and between
Infinity Energy Resources, Inc., a Delaware corporation (the “Company”) and SKM
Partnership, Ltd., a Texas limited partnership (the “Holder”).

 

WHEREAS, effective May 30, 2014, the parties entered into that certain Revenue
Sharing Agreement (the “Agreement”) which granted the Holder a Revenue Sharing
Payment (as defined therein) equal to ONE HALF OF ONE PERCENT (1/2%) of all
Gross Revenues (as defined therein) in accordance with the terms and conditions
set forth therein; and

 

WHEREAS, pursuant to the terms of the Agreement, in the event that the Company
did not repay all amounts owing under the Note (as defined therein) in full on
or prior to August 7, 2014, then the royalty percentage payable to the Holder
under the Revenue Sharing Payment would automatically, without the need for any
further action of the parties, be increased from ONE HALF OF ONE PERCENT (1/2%)
to ONE PERCENT (1%); and

 

WHEREAS, the Company did not repay all amounts owing under the Note in full on
or prior to August 7, 2014, and as a consequence thereof, the royalty percentage
payable to the Holder under the Revenue Sharing Payment automatically increased
from ONE HALF OF ONE PERCENT (1/2%) to ONE PERCENT (1%); and

 

WHEREAS, the parties desire to document that the Revenue Sharing Payment has
been increased from ONE HALF OF ONE PERCENT (1/2%) to ONE PERCENT (1%).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed by each party hereto as follows:

 

1.Amendment to Section 2 of the Agreement (Gross Revenue Royalties). It is
hereby agreed and understood that, effective as of the Effective Date, Section 2
of the Agreement shall be amended as follows: By deleting the phrase “ONE HALF
OF ONE PERCENT (1/2%)” where it appears therein, and replacing such phrase with
the following phrase: “ONE PERCENT (1%)”.

 

2.No Other Amendments. Except as expressly amended and modified by this
Amendment, the Agreement is and shall continue to be in full force and effect in
accordance with the terms thereof

 

3.Counterparts. This Amendment may be executed by the parties hereto in
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

4.Governing Law. The Amendment shall be construed in accordance and governed by
the internal laws of the state of Texas.

 

5.Headings. The headings contained in this Amendment are for ease of reference
only and shall not be considered in construing this Amendment.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Revenue Sharing Agreement to be duly executed as of the Effective Date.

 

INFINITY ENERGY RESOURCES, INC.         By: /s/ Stanton E. Ross   Name: Stanton
E. Ross   Its: President and Chief Executive Officer  

 

    SKM PARTNERSHIP, LTD.         BY SKM MANAGEMENT, LLC   ITS GENERAL PARTNER  
      By: /s/ Scott D. Martin   Name: Scott D. Martin   Its: Manager of its
General Partner  

 

 

 

  

Exhibit A

 

Amended and Restated Revenue Sharing Agreement

 

Attached

 

 

 

 